Citation Nr: 0309090	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-15 600A	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at hearings before RO personnel in May 
2000 and before the undersigned Member of the Board sitting 
in Indianapolis, Indiana, in August 2001.  Transcripts of the 
hearing testimony have been associated with the claims file.

The case was previously before the Board in December 2001, 
when it was remanded for additional development.  The veteran 
underwent an examination in January 2002 for disability 
evaluation purposes.  In November 2002, the RO referred this 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In February 2002, the Director held that the veteran was 
entitled to an extra-schedular 10 percent evaluation for 
service-connected left ear hearing loss effective from May 
19, 1998, the date of the claim for an increased evaluation.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran has had, at worst, Level II hearing acuity in 
the left ear during the appellate period; he has Level I 
hearing acuity in the right ear.

3.  The veteran was forced to switch from work as a heavy 
equipment operator to work as a mechanic because of his poor 
hearing; he has been granted an extra-schedular 10 percent 
rating by the Director, Compensation and Pension Service, to 
compensation him for the impairment in earning capacity 
caused by the service-connected left ear hearing loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to both of the veteran's claims.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim and whether 
he or VA bears the burden of producing or obtaining that 
evidence or information by means of the discussions in the 
March 1999 and February 2003 rating decisions; the May 1999 
statement of the case; the July 2000, January 2001, and 
February 2003 supplemental statements of the case; the 
December 2001 Board remand; the February 2003 decision by the 
Compensation and Pension Service; and December 2001 and May 
2001 letters from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available VA 
medical records.  Further, the veteran has been afforded 
several VA examinations to address the nature and severity of 
his hearing loss.  Further, the veteran has been afforded 
both a personal hearing before RO personnel and a Travel 
Board hearing.  As such, the VA's duties under the VCAA have 
been satisfied.

Legal Criteria.  The veteran contends that his service-
connected left ear hearing loss warrants a compensable 
disability evaluation.  Disability ratings are determined by 
the application of a schedule of ratings based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

It is noted that the VA regulations addressing the rating of 
hearing loss were amended during the pendency of this appeal.  
See 64 FR 25202  (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85-4.87 (2001), and compare with 38 C.F.R. § 4.85-4.87a 
(1998).  Therefore, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that where a law or 
regulation changes after a claim has been filed or reopened 
but before the appeal process has been concluded, the version 
most favorable to the veteran should and will apply, unless 
Congress provides otherwise or permits the Secretary to do 
otherwise), the version of the law or regulation most 
favorable to the veteran shall be applied.  In this 
particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  
The Board is of the opinion that the outcome of this case is 
the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. § 
4.85(f).  However, under another recent change in law, if 
hearing impairment in the service-connected ear is found to 
be 10 percent disabling, then any deafness in the nonservice-
connected ear may be considered when determining the final 
compensation rating.  See 38 U.S.C.A. § 1160(a)(3), as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).

Ratings shall be based as far as possible upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Factual Background.  In June 1995, the veteran was granted 
service connection for left ear hearing loss, and given a 
noncompensable rating, as audiometric testing of record at 
that time did not reflect a compensable degree of hearing 
loss.  The veteran was provided notice of this decision, but 
did not appeal.  More recently, in May 1998, he submitted a 
claim for an increased rating, and by rating decision dated 
in March 1999, the RO continued the noncompensable 
evaluation.

An outpatient treatment report from the Indianapolis VAMC, 
dated in February 1998, reflects mild to moderately severe 
hearing loss of the left ear.  No significant change was 
noted the following month.

On a VA audiometric examination given in July 1998, pure tone 
air conduction threshold levels, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
25
LEFT
55
70
90
70

Speech discrimination ability was 100 percent for the right 
ear and 100 percent for the left ear.

Lay affidavits, received in May 2000, reflect that the 
veteran's hearing deficiency sometimes resulted in dangerous 
situations with respect to his employment, which in part 
involved operating heavy equipment.  R. [redacted]
, a co-worker, 
stated, "If [the veteran] is on the job site operating heavy 
equipment one has to be very careful around him and you have 
to keep in mind at all times that he probably doesn't hear 
you or any other noises."  Also of record is a May 2000 
statement from C. A. Young, M.A., a vocational expert.  Mr. 
Young indicated that, ". . . in my professional opinion, I 
would say that the erosion [of the veteran's hearing] would 
conservatively be estimated at 15% at all exertional levels.  
This is allowing for positions that could be accommodated by 
[the veteran's] hearing loss."

Outpatient records from the Indianapolis VAMC, dating from 
April 1999 to April 2000, continue to reflect moderately 
severe conductive loss of the left ear.  The right ear was 
noted to be within normal limits to 4000 Hertz.  

At the time of an August 2000 VA ear disease examination, 
relevant diagnoses were of (1) hearing loss, both ears, and 
(2) sensorineural hearing loss, moderate in the right ear, 
and moderate to severe conductive hearing loss in the left 
ear.

At his August 2001 Travel Board hearing, the veteran 
testified that, even with the strongest hearing aid 
available, he still had difficulty hearing.  He also 
testified that his duties at his job had changed because of 
his disability.  The veteran further stated that his hearing 
had worsened over the previous two or three years.  

Following a December 2001 Board remand, the veteran underwent 
another VA audiometric examination in January 2002.  At that 
time, pure tone air conduction threshold levels, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
35
LEFT
85
75
85
75

Speech discrimination ability was 96 percent for the right 
ear and 60 percent for the left ear.  The examiner also 
stated that, over the years, the veteran's hearing has 
worsened in the left ear.  The examiner provided the 
following statement:

In [the veteran's] case I do feel his 
left ear hearing loss has made a great 
negative impact on his ability to safely 
handle his job.  One only has to spend a 
little time with him to see his 
frustration as he continues to lose 
hearing in his left ear.  I do feel that 
[the veteran's] left ear hearing loss 
presents an exceptional or unusual 
disability.

In November 2002, the RO referred this case to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).

In February 2003, the Director, Compensation and Pension 
Service, issued a decision, granting the veteran entitlement 
to an extra-schedular evaluation of 10 percent pursuant to 
38 C.F.R. § 3.321(b)(1).  The decision reasoned that while 
the veteran was able to maintain gainful employment as a 
mechanic, he was forced to stop operating heavy machinery 
because he had become a hazard to other workers.  Because the 
veteran's service-connected left ear hearing loss interfered 
with "some aspects" of his employment, an extra-schedular 
evaluation of 10 percent was assigned.

Analysis.  With respect to the VA examination conducted in 
July 1998, the average decibel threshold (for the frequencies 
of 1000, 2000, 3000, and 4000 hertz) was 71 decibels for the 
left ear, and this ear had speech discrimination of 100 
percent.  With respect to the VA examination conducted in 
December 2001, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 80 
decibels for the left ear, and this ear had speech 
discrimination of 60 percent.  Under Table VI of 38 C.F.R. § 
4.85, both sets of results translate to Level II hearing in 
the left ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level II hearing for the left ear and Level I hearing for the 
nonservice-connected right ear, results in a noncompensable 
(0 percent) rating for left ear hearing loss under Diagnostic 
Code 6100.  

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used for exceptional patterns of 
hearing impairment; specifically, where the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  However, the test 
results from the two examinations do not meet the 
requirements for the special rating method of an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.

Moreover, since test results in July 1998 and again in 
December 2001 reflect that the nonservice-connected right ear 
hearing loss is minimal and translate to Level I hearing 
pursuant to VA criteria, the recent change to 38 U.S.C.A. § 
1160(a)(3) would not provide any basis for a rating in excess 
of the 10 percent rating currently assigned on an extra-
schedular basis for the service-connected left ear hearing 
loss.

The Board notes that the veteran uses a hearing aid; however, 
the evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though medical 
records reflect that the veteran uses a hearing aid, the 
payment of additional compensation based upon the need for 
assistive devices is inconsistent with the purpose of VA 
compensation.  See 52 Fed. Reg. 44, 118 (1987).

The preponderance of the evidence is against the claim for a 
higher rating for left ear hearing loss on a schedular basis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Lewinski, 1 Vet. App. 49 (1990).

With respect to the assignment of an extra-schedular rating, 
the Board concurs with the decision of the Director, 
Compensation and Pension Service, that the evidence in this 
case does present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board, however, does not conclude that an 
extra-schedular evaluation in excess of 10 percent is 
warranted as the veteran is able to maintain full time 
employment and his left ear hearing loss has only interfered 
with some aspects of his employment.


ORDER

Entitlement to rating in excess of 10 percent for left ear 
hearing loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

